             Case 1:20-mc-00146 Document 9 Filed 03/25/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:                                            *
COVID-19 PANDEMIC PROCEDURES                      *                  MISC. NO. 20-146
                                                  *
                                                *****
                                               ORDER

        WHEREAS, the Governor of the State of Maryland has declared a state of emergency in

response to the spread of the novel coronavirus known as COVID-19; and

        WHEREAS, the Centers for Disease Control and Prevention and other public health

authorities have advised taking precautions to reduce the possibility of exposure to the virus and

slow the spread of the disease, it is hereby

        ORDERED by the United States District Court for the District of Maryland that any

requirement that personnel in the United States Marshals Service assigned to the District of

Maryland effect personal service of process under Federal Rule of Civil Procedure 4(c)(3), 28

U.S.C. § 1915(d), or 28 U.S.C. § 1916, for any cases pending in this District or any other district,

is SUSPENDED until further Order of the Court; and it is further

        ORDERED that this Order does not apply to service of process by mail, waivers of

service under Federal Rule of Civil Procedure 4(d), or service by electronic means, unless

otherwise ordered by the Court upon notification by the United States Marshals Service that

effecting service of process by mail or electronic means as may be authorized by the Maryland

Rules of Civil Procedure, or any equivalent rule of civil procedure applicable to cases pending in

any other district where United States Marshals Service personnel assigned to the District of

Maryland have been ordered to effect personal service, would interfere with other critical

functions they are performing in connection with responding to the COVID-19 Pandemic; and it

is further
            Case 1:20-mc-00146 Document 9 Filed 03/25/20 Page 2 of 2



       ORDERED that, in any civil case in which the United States Marshals Service has been

ordered to serve process, the time for service under Federal Rule of Civil Procedure 4(m) is

TOLLED until further Order of the Court.



Date: March 25, 2020                                  /s/ JAMES K. BREDAR
                                                    James K. Bredar, Chief Judge
                                                    United States District Court




                                                2
